DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2017217320 A1; the citation of the prior art in this rejection refer to US 2019/0112489 A1 used for English translation; hereinafter Shimizu), in view of Betz et al. (WO 2014/055587 A1; hereinafter Betz), in view of evidence by BIOdotEDU: Lipids and Polysaccharides (hereinafter BIOdotEDU).
	It is noted that when utilizing WO 2017217320 A1, the disclosures of the reference are based on US 2019/0112489 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2017217320 A1 are found in US 2019/0112489 A1.

Regarding claims 1-2 and 7-8, Shimizu teaches a liquid composition used for surface modification applications (i.e., surface treatment agent), containing a surface treatment agent and a non-aqueous organic solvent, and may further contain a base (Shimizu, [0093]),
wherein examples of the non-aqueous organic solvent include hydrocarbons such as hexane, heptanes, and octane (Shimizu, [0107]) (i.e., wherein the solvent comprises a linear aliphatic hydrocarbon having 6 to 8 carbons, such as octane, which one ordinary skill in the art would understand to refer to n-octane), 
wherein in the case where the liquid composition contains a silylating agent as a surface treatment agent, the non-aqueous organic solvent is preferably selected from the group comprising hydrocarbons (Shimizu, [0108]),
wherein the liquid composition may further contain a base (Shimizu, [0093]), wherein the base is selected from the group comprising pyridine (Shimizu, [0154]) (i.e., nitrogen-containing basic compound).
Given that Shimizu discloses the solvent that overlaps the presently claimed solvent comprising an aliphatic hydrocarbon, including octane (Shimizu, [0107]), it therefore would be obvious to one of ordinary skill in the art, to use the solvent, which is both disclosed by Shimizu and encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 1, Shimizu further teaches wherein the base is selected from the group comprising pyridine (Shimizu, [0154]), and wherein reaction between the silylating agent and the silanol group is accelerated by the base (Shimizu, [0159]).
However, Shimizu does not explicitly disclose wherein the nitrogen-containing basic compound or the salt thereof (B) contains at least one member selected from the group consisting of triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group, as presently claimed.
With respect to the difference, Betz teaches a chemical systems and methods for silylating aromatic organic substrate, said system comprising a mixture of (a) at least one organosilane and (b) at least one strong base, which together form in situ systems able to silylate aromatic molecules (Betz, abstract; [0026]; [0055]; [0091]), wherein these systems typically comprise hydrocarbon solvents (Betz, [0058]), and wherein the organic aromatic compound comprises an optionally substituted pyridine or triazole (Betz, [0109]; [0139]).
Betz is analogous art, as Betz is drawn to chemical systems comprising at least one organosilane for silylating substrates (Betz, abstract; [0002]).
In light of the disclosure of Betz of the equivalence and interchangeability of using pyridine as disclosed in Shimizu (Shimizu, [0154]), with triazole which may have an alkyl group or an aryl group, as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use with optionally substituted triazole as the base in Shimizu, and thereby arrive claimed invention.

Regarding claims 5-6, Shimizu further teaches wherein the silylating agent is preferably selected from the group consisting of silicon-containing compounds represented by the formula (R1)aSi(H)bX14-a-b (Shimizu, [0121]);
wherein R1 represents a monovalent organic group containing a hydrocarbon group having 1 to 18 carbon atoms (Shimizu, [0123]), which are strongly hydrophobic as evidenced by BIOdotEDU (i.e., hydrophobic group bonded to a silicon atom);
wherein X1 is a reactive site which reacts with the silanol group of the wafer to chemically bond the silylating agent with the silicon element of the silicon wafer through a siloxane bond (Shimizu, [0127]) (i.e., Si-O-Si bond; thus X1 represents a leaving group);
wherein a is an integer of 1 to 3, b is an integer of 0 to 2, and the sum of a and b is 1 to 3 (Shimizu, [0125]) (i.e., the silicon-containing compound can comprise one X1 substituent, and three substituents selected from organic groups and hydrogen atoms).

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Apen et al. (WO 2006/033836 A2; hereinafter Apen).
Regarding claims 1-2 and 5-8, Apen teaches a treating agent composition for increasing the hydrophobicity of an organosilicate glass dielectric film when applied to said film (i.e., surface treatment agent) (Apen, abstract; page 7, lines 4-8; claim 1), 
wherein the treating agent composition comprises a component capable of alkylating or arylating silanol moieties via silylation (i.e., a silylating agent (A)) and a solvent or a mixture of a main solvent and a co-solvent (i.e., solvent (S)) (Apen, abstract; claims 1-2), 
wherein the treating agent composition includes a corrosion inhibitor, such as benzotriazole (i.e., nitrogen-containing basic compound or a salt thereof (B)) (Apen, page 31, lines 8-10; claim 26);
wherein the component capable of alkylating or arylating silanol moieties via silylation (i.e., a silylating agent (A)) may be silane, silazane, silanols, or carboxysilyl, for examples, a treating agent is a compound having a Formula (4) R3SiNR’2, (7) RxSiCly, (8) RxSi(OH)y, or combinations thereof, wherein x is an integer ranging from 1 to 3, y is an integer ranging from 1 to 3 such that y=4-x, wherein each R is an independently selected from hydrogen and a hydrophobic organic moiety such as alkyl or aryl moieties, wherein the R’ group may be H, alkyl, aryl, or carbonyl such as COR, CONR, CO2R, wherein for all treating agents, the reactive silyl group must contain a hydrolyzable leaving group such as but not limited to -Cl, -Br, - I, -OR, -NRx (where x=1-2), -OCOR, -OCO2R, -NRCOR, -NRCO2R, -NRCONR, -SR, -SO2R (Apen, page 22, line 25 to page 23, line 23; claim 21), wherein examples include RxSi(NR2)4-x or RxSiCl4-x, wherein x=1-3, R are independently H, alkyl and/or aryl, such as CH3 (i.e., organic group; containing at least 1 carbon atom) (Apen, page 26, lines 8-14; page 27, lines 10-15; claim 21) (i.e., for example, includes compounds such as (CH3)3Si(NH2) or H(CH3)2SiCl, wherein NH2 and Cl are respective leaving groups, and which meet claimed general formula (2));
wherein the solvent or solvent mixture comprises hydrocarbon solvents, such as hexane, isohexane, heptane, nonane, octane, dodecane, hexadecane, tridecane, pentadecane, and 2,2,4-trimethylpentane (i.e., aliphatic hydrocarbon (S1) having 6-9, 12-13, or 15-16 carbon atoms; wherein the solvent comprises a linear aliphatic hydrocarbon having 8, 9 or 12 carbon atoms, such as octane, nonane, or dodecane, which one ordinary skill in the art would understand to refer to n-octane, n-nonane, and n-dodecane, respectively) (Apen, page 16, line 27 to page 17, line 17).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Response to Argument
In response to amendments, regarding “the nitrogen-containing basic compound or the salt thereof (B) contains at least one member selected from the group consisting of …” recited in amended claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Shimizu et al. (WO 2017217320 A1; hereinafter Shimizu) in view of Kato et al. (WO 2013115367 A1; hereinafter Kato) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Shimizu in view of Kato, taken in view of evidence by BIOdotEDU: Lipids and Polysaccharides (hereinafter BIOdotEDU), and Shimizu in view of Kato, as applied to claim 1, further in view of Franz et al. (JP 2001302989 A; hereinafter Franz), are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Shimizu in view of Betz et al. (WO 2014/055587 A1; hereinafter Betz), and over Apen et al. (WO 2006/033836 A2; hereinafter Apen), as set forth above.

Applicant primarily argues:
“The surface treatment agent containing the a nitrogen-containing basic compound or the salt thereof (B) containing at least one member selected from the group consisting of triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group recited in claim 1 shows unexpected results over a surface treatment agent containing the nitrogen-containing basic compound or the salt thereof (B) of Shimizu or Franz et al.. This is evidenced by the enclosed Rule 132 declaration.

[…]

As described at page 7 of the declaration, as illustrated by the results shown in Table C, regarding the surface treatment agents of Examples 6 to 10 containing at least one member selected from the group consisting of triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group, the contact angle is higher than the surface treatment agents of Examples 4 and 5 containing (B)-3: pyrrole or (B)-4: imidazole. 

Moreover, as illustrated by the results shown in Table D, regarding the surface treatment agents of Examples 13 to 17 containing at least one member selected from the group consisting of triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group, the contact angle is higher than the surface treatment agents of Examples 11 and 12 containing (B)-3: pyrrole or (B)-4: imidazole”
Remarks, p. 6; Declaration, p. 3-8
The Examiner respectfully traverses as follows:
	In response to applicant’s declaration filed 10/25/2022 and page 6 of Remarks regarding the data establishing unexpected results, the data would not be persuasive. 
The data is not commensurate in scope with the scope of the claims. Specifically, the data only uses specific types and specific amount of each of the claimed components (i.e., using 10 mass% of TMSDMA or HMDS as silylating agent (A), using 
89.0 mass% of n-decane as a solvent (S) comprising an aliphatic hydrocarbon (S1), and using 1.0 mass% of 1,2,4-triazole, 1,2,3-bezotriazole, pyrrole, imidazole, 1H-tetrazole, 
5-methyl-1H-tetrazole, or 5-benzyl-1H-tetrazole as a nitrogen-containing basic compound or the salt thereof (B)), while the claims broadly recited the claimed 
components and in any amount.  
Further, the data is not commensurate in scope with the closest prior art, given Shimizu in view of Betz already recognizes the criticality of using triazole, and alternatively Apen already recognizes the criticality of using benzotriazole, as presently claimed.  See pages 4-5 and 6-7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732   
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/15/22